Citation Nr: 1408903	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus. 

2. Entitlement to service connection for right second toe fracture residuals.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from February 1995 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The issue of entitlement to service connection for an eye disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for right second toe fracture residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

At the December 2010 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for service connection for diabetes mellitus. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal with regard to the issue of service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2013).  

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013). 

At the December 2010 hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw the claim for service connection for diabetes mellitus from appellate review.  See Hearing Transcript at 2.  

As the Veteran has clearly withdrawn this issue, there remains no allegation of error of fact or law for appellate consideration with regard to this matter.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  

Accordingly, the appeal to this extent must be dismissed.  


ORDER

The appeal of the claim for service connection for diabetes mellitus is dismissed.


REMAND

During the December 2010 hearing, the Veteran testified that he injured his right second toe while on active duty.  Specifically, he testified that his toe was injured during a parachute jump.  See the hearing transcript, page 3.

While the Veteran's service treatment records document that he injured his left toe while on active duty, the Veteran has testified that these records are in error and it was his right toe that was injured.  In this capacity he submitted a lay statement from A.M. (initials used to protect privacy) which notes that the Veteran injured his right foot during service.  Under these circumstances, the Board concludes that the Veteran should be afforded a VA examination to determine the nature and likely etiology of the claimed right second toe disability.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006).

Lastly, an attempt needs to be made to obtain outstanding records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all health care providers who have treated him for his claimed right second toe disability. 

The RO should attempt to obtain any such record as well as records from the Social Security Administration.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's claimed right toe disability.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right toe disability had causal origins in service or is otherwise related to the Veteran's active duty service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide a rationale he or she should explain why.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


